        Case 1:21-cv-02933-JPC Document 1-8 Filed 04/06/21 Page 1 of 8




----- Forwarded Message -----
From: "421a Help" <421ahelp@citihabitats.com>
To: "cyk1000@yahoo.com" <cyk1000@yahoo.com>
Sent: Thu, Nov 21, 2019 at 11:06 AM
Subject: Re: The Orchard INELIGIBILITY NOTICE
                                                           REJECTION NOTICE

                                                             The Orchard
                                                          P: 212-470-1152
                                                    207 West 115th Street #32
                                                       New York, NY 10026
                                                    421aHelp@citihabitats.com
                                                        F: 917-262-7364

                                                                                                      Date: 11/21/2019

CHAIM KATZ




Re:         118 Orchard Street New York, NY 10002

         Log #: 460


Dear Applicant:
We received your application for residency in the project indicated above. Based on the guidelines for eligibility for this project, your
application has been rejected for the following reason(s):



X      1.    Upon complete review, your income and/or household size does not meet the
guidelines. See attached income eligibility chart.

Your household income: $118,000

Your household size: 8

___     2.     The rental subsidy listed on your application does not sufficiently cover the
rent for the units in this project. See attached payment standard tables.

Rental subsidy:

___    3.      Your income does not demonstrate a continuing need.
        Case 1:21-cv-02933-JPC Document 1-8 Filed 04/06/21 Page 2 of 8


                            Assets
                            Property Ownership
                            Gift Income
                            Other:



___    4.     Criminal background check:




___    5.    Your application and/or documentation has been found to include inconsistent
information.




___    6.    Failure to schedule an eligibility appointment or failure to attend a scheduled and
confirmed appointment.




___    7.     You do not meet the definition of a household established by the Agencies.
Therefore, you do not qualify for this program.




___   8.    Failure to submit documentation by the deadline or failure to submit sufficient or
complete documentation.




___    9.     Credit and housing court history
                            For-cause eviction(s) within last 12 months. Case index #: ________________
                            Bankruptcy filed within last 12 months
                            Delinquencies, collections, money judgments, and liens exceed $5,000



                   Please note that the City of New York has established Financial Empowerment Centers that offer
                   free counseling to help you in improving your credit. A counselor can also help you deal with your
                   debt and debt collectors and how to save for your monthly rent. We encourage you to call 311 to
                   make a free appointment with a counselor so that you are better prepared for future housing
                   lotteries.




___    10.     Other:




If you have additional information which you feel would entitle you to appeal this determination, you may contact this office within
ten (10) business days in writing to request a review. Please send your appeal to our office at the 421ahelp@citihabitats.com
information below. Your appeal must include a copy of this notice, a written explanation of why you believe your application
was rejected in error, and documentation to support your explanation.



If the reason your application was rejected (as indicated in #1-9, above) is a direct result of you or another individual on the
application being a victim of domestic violence, dating violence, sexual assault, or stalking, please refer to the Notice of Rights
        Case 1:21-cv-02933-JPC Document 1-8 Filed 04/06/21 Page 3 of 8


under the Violence Against Women Act, attached.

Please note that we are unable to consider appeals that do not include complete explanations and supporting documentation.

Sincerely,

George Blitz
Owner/Manager




                  AVAILABLE UNITS AND INCOME REQUIREMENTS
                                                          Annual Household                                              Annual Household
                                 Units          House                                              Units      House
                      Monthly                                        3                   Monthly                                   3
 Unit Size                       Avail          -hold         Income                               Avail      -hold         Income
                           1                                 Minimum –                         1                           Minimum –
                       Rent      -able               2                                    Rent     -able           2
                                                Size                                                          Size
            70%                                              Maximum4         130%                                          Maximum4
            AREA                               1 person   $38,229 - $52,290   AREA                           1 person   $78,480 - $97,110
1 Bedroom MEDIAN       $1,115      3           2 people   $38,229 - $59,780 MEDIAN       $2,289     5        2 people   $78,480 - $111,020
          INCOME                               3 people   $38,229 - $67,270 INCOME                           3 people   $78,480 - $124,930
           (AMI)                                                             (AMI)                           3 people   $95,212 - $124,930
           UNITS                                                             UNITS                           4 people   $95,212 - $138,710
3 Bedroom                                                                                $2,777     1        5 people   $95,212 - $149,890
                                                                                                             6 people   $95,212 - $160,940
                                                                                                             7 people   $95,212 - $172,120


For additional questions regarding the housing application process or appeals, please contact:

    1. HPD Marketed Units: HPD Applicant Helpline, 212-863-7990
                           New York City Department of Housing Preservation and Development (HPD) and
                                      New York City Housing Development Corporation (HDC)
                                Notice of Rights under the Violence Against Women Act (VAWA)
                                                                                   [1]
                                                          for Housing Applicants

The federal Violence Against Women Act (VAWA) provides protections for victims of domestic violence, dating violence, sexual
assault, or stalking. VAWA protections are not only available to women but are available equally to all individuals regardless of sex,
                                         [2]
gender identity, or sexual orientation. This notice explains applicants’ rights under VAWA and the responsibilities of HPD and HDC,
collectively known as “the Agencies”, and any marketing agents or other owner representatives engaged in the application process
for HPD/HDC marketed housing units.
Protections for Applicant- Households
Housing units marketed via NYC Housing Connect may be funded by a number of federal, state or local financing programs. If you
and the people you will live with (“your household members”) otherwise qualify for admission, you cannot be denied admission
based on or as a direct result of the fact that a household member is or has been a victim of domestic violence, dating violence,
sexual assault, or stalking. Additionally, applicant households cannot be denied based on adverse factors that are a direct result of
the fact that a household member is or has been a victim of domestic violence, dating violence, sexual assault, or stalking.

Applicants who are domestic violence survivors may invoke their VAWA rights and appeal a rejection to housing if they wish to
claim that the reason given for rejection is a direct consequence of their experience with domestic violence, dating violence,
sexual assault or stalking. Such reasons may include, but are not limited to, poor credit, failure to pay rent, poor rental history
and/or a criminal record. When submitting such a claim, applicants may be asked to provide supporting documentation.
Instructions on the right to appeal and the time frame for submitting such an appeal are explained in the rejection letter from the
development’s marketing agent.

Should you need assistance appealing based on your VAWA rights, you may contact one of New York City’s Family Justice Centers
for help:


Bronx Family Justice Center, 198 East 161st Street, 2nd Floor, 718-508-1220
Brooklyn Family Justice Center, 350 Jay Street, 718-250-5111
           Case 1:21-cv-02933-JPC Document 1-8 Filed 04/06/21 Page 4 of 8


Queens Family Justice Center, 126-02 82nd Avenue, 718-575-4545
Manhattan Family Justice Center, 80 Center Street, 212-602-2800
Staten Island Family Justice Center, 126 Stuyvesant Place, 718-697-4300
Family Justice Centers provide a variety of information and services to survivors of domestic and gender-based violence. No
appointment is necessary. All centers are open Monday through Friday from 9:00am to 5:00pm. Please bring a copy of this notice
with you.
Confidentiality
The Agencies and all marketing agents/owner representatives must keep confidential any information provided by applicants who
are survivors of domestic violence, dating violence, sexual assault or stalking, including the fact that the applicant is exercising rights
under VAWA.
However, they may disclose the information provided if:

          Written permission to release the information on a time limited basis is given.
          A law requires the Agencies or marketing agent/owner to release the information.

Other Laws
VAWA does not replace any Federal, State, or local law that provides greater protection for victims of domestic violence, dating
violence, sexual assault, or stalking. If you are a survivor of domestic violence, dating violence, sexual assault or stalking, you may be
entitled to additional housing protections under other Federal laws, as well as under State and local laws.

For Additional Information
You may view a copy of HUD’s VAWA Final Rule, covering many of HUD’s housing programs, at www.gpo.gov/fdsys/pkg/FR-2016-
11-16/pdf/2016-25888.pdf.

For help regarding an abusive relationship, you can call NYC Domestic Violence Hotlineat
1-800-621-4673. Additional New York City resources for survivors of intimate partner violence include the Family Justice Centers,
listed above under “Protections for Applicants.”

Applicants who are or have been victims of stalking and are seeking help may visit the National Center for Victims of Crime’s
Stalking Resource Center at
www.victimsofcrime.org/our-programs/stalking-resource-center.

For help regarding sexual assault, you may contact the NYC Alliance Against Sexual Assault:
212-229-0345 or Rape Abuse and Incest National Network (RAINN) at 1-800-656-4673.

Victims of any crime, including stalking, may contact their local police stations.



[1]
      This information pertains to an appeal on the grounds that the reason your application was rejected is a direct result of you or
another individual on the application being a victim of domestic violence, dating violence, sexual assault, or stalking.
[2]
    Housing providers cannot discriminate based on any protected characteristic, including race, color, national origin, religion, sex,
familial status, disability, or age. HUD-assisted, HUD-insured, Low Income Housing Tax Credit financed and HPD/HDC financed
housing must be made available to all otherwise eligible individuals regardless of actual or perceived sexual orientation, gender
identity, or marital status.



421aHelp at Citi Habitats
207 West 115th Street Ground Floor
New York, NY 10026
421aHelp@citihabitats.com
M. 212.470.1152


From: 421a Help
Sent: Wednesday, November 6, 2019 10:27 PM
To: cyk1000@yahoo.com <cyk1000@yahoo.com>
      Case 1:21-cv-02933-JPC Document 1-8 Filed 04/06/21 Page 5 of 8


Subject: The Orchard INELIGIBILITY NOTICE


                                              INELIGIBILITY NOTICE



                                                  The Orchard

                                                P: 212-470-1152

                                            207 West 115th Street #32

                                              New York, NY 10026

                                         421aHelp@citihabitats.com

                                                F: 917-262-7364

                                                                           Date: 11/4/2019

CHAIM KATZ




Re:     118 Orchard Street New York, NY 10002

       Log #: 460




Dear Applicant:



We have received your application for residency in the project indicated above.

Household size on application: 8

Income on application: 118000

Based on the guidelines for eligibility under this program, you are ineligible for the following reason:



               ___   1.          The income listed on your application does not meet the requirements for
               the units in this project.



                       X         2.          There are no units in the project that meet your household size
       Case 1:21-cv-02933-JPC Document 1-8 Filed 04/06/21 Page 6 of 8


                        requirements.

                                          *See attached for income and household size requirements chart.



        ___      3.       Other:




If you have additional information which you feel would entitle you to appeal this determination, you may
contact this office in writing, within ten (10) business days of the sent date or postmark of this notice, to
request a review.

Your appeal must include a copy of this notice, a written explanation of why you believe your
application was rejected in error and documentation to support your explanation. Please note that we
are unable to respond to appeals that do not include complete explanations and supporting
documentation.

If you are appealing on the grounds that you or another individual on the application is a victim of domestic
violence, dating violence, sexual assault, or stalking, refer to the Notice of Rights under the Violence Against
Women Act (VAWA), below. VAWA protections are not only available to women, but are available equally
to all individuals regardless of sex, gender identity, or sexual orientation.



                                                                Sincerely,



                                                                George Blitz

                                                                Marketing Agent



AVAILABLE UNITS AND INCOME REQUIREMENTS

                                                     Annual      130%                                       Annual
                                Units   House                                          Units   House
                                                   Household                                              Household
                      Monthly                              3    AREA         Monthly                             3
Unit Size                       Avail   -hold       Income                             Avail   -hold       Income
                            1                                   MEDIAN            1
                       Rent                                                   Rent
                                -able          2   Minimum –                           -able          2   Minimum –
                                        Size                    INCOME                         Size
                                                   Maximum4                                               Maximum4
                                          1         $38,229 -    (AMI)                            1        $78,480 -
                                        person      $52,290                                    person      $97,110
                                                                UNITS
   1          70%                         2         $38,229 -                                     2        $78,480 -
             AREA     $1,115     3                                            $2,289     5
Bedroom                                 people      $59,780                                    people     $111,020
            MEDIAN                        3         $38,229 -                                     3        $78,480 -
            INCOME                      people      $67,270                                    people     $124,930
              (AMI)                                                                               3        $95,212 -
             UNITS                                                                             people     $124,930
                                                                                                  4        $95,212 -
                                                                                               people     $138,710
   3                                                                                              5        $95,212 -
                                                                              $2,777     1
Bedroom                                                                                        people     $149,890
                                                                                                  6        $95,212 -
                                                                                               people     $160,940
                                                                                                  7        $95,212 -
                                                                                               people     $172,120
      Case 1:21-cv-02933-JPC Document 1-8 Filed 04/06/21 Page 7 of 8




            New York City Department of Housing Preservation and Development (HPD) and

                         New York City Housing Development Corporation (HDC)

                     Notice of Rights under the Violence Against Women Act (VAWA)

                                           for Housing Applicants

To All Applicants for HPD or HDC Marketed Units:

The federal Violence Against Women Act (VAWA) provides protections for victims of domestic violence,
dating violence, sexual assault, or stalking. VAWA protections are not only available to women, but are
                                                                                           [1]
available equally to all individuals regardless of sex, gender identity, or sexual orientation. This notice
explains your rights under VAWA and the responsibilities of HPD and HDC, collectively known as “the
Agencies”, and any marketing agents or other owner representatives engaged in your application process
for HPD/HDC marketed housing units.

Protections for Applicants

Housing units marketed via NYC Housing Connect may be funded by a number of federal, state or local
financing programs. If you otherwise qualify for admission, you cannot be denied admission on the basis of
or as a direct result of the fact that you are or have been a victim of domestic violence, dating violence,
sexual assault, or stalking. Additionally, applicants cannot be denied based on adverse factors that are a
direct result of the fact that you are or have been a victim of domestic violence, dating violence, sexual
assault, or stalking.



Applicants who are domestic violence survivors may invoke their VAWA rights and appeal a rejection to
housing if they wish to claim that the reason given for rejection is a direct consequence of their experience
with domestic violence, dating violence, sexual assault or stalking. Such reasons may include, but are not
limited to, poor credit, failure to pay rent, poor rental history and/or a criminal record. When submitting
such a claim, applicants may be asked to provide supporting documentation.



Instructions on your rights to appeal and the related time frame for submitting such an appeal are
explained in your rejection letter if you are denied acceptance to an HPD or HDC marketed unit. Should you
need assistance in acquiring additional documents, you may contact one of New York City’s Family Justice
Centers, and inform them that you were referred by HPD or HDC for help documenting your status as a
victim of domestic violence:



   Bronx Family Justice Center, 198 East 161st Street, 2nd Floor, 718-508-1220

   Brooklyn Family Justice Center, 350 Jay Street, 718-250-5111

   Queens Family Justice Center, 126-02 82nd Avenue, 718-575-4545

   Manhattan Family Justice Center, 80 Center Street, 212-602-2800

   Staten Island Family Justice Center, 126 Stuyvesant Place, 718-697-4300

Family Justice Centers provide a variety of information and services. No appointment is necessary. All
centers are open Monday through Friday from 9:00am to 5:00pm.
      Case 1:21-cv-02933-JPC Document 1-8 Filed 04/06/21 Page 8 of 8


Confidentiality

The Agencies and all marketing agents/owner representatives must keep confidential any information you
provide, including the fact that you are exercising your rights under VAWA.

However, they may disclose the information provided if:

                  You give written permission to release the information on a time limited basis.
                  A law requires the Agencies or marketing agent/owner to release the information.

Other Laws

VAWA does not replace any Federal, State, or local law that provides greater protection for victims of
domestic violence, dating violence, sexual assault, or stalking. You may be entitled to additional housing
protections for victims of domestic violence, dating violence, sexual assault, or stalking under other Federal
laws, as well as under State and local laws.



For Additional Information

You may view a copy of HUD’s VAWA Final Rule, covering many of HUD’s housing programs, at
www.gpo.gov/fdsys/pkg/FR-2016-11-16/pdf/2016-25888.pdf.



For questions regarding VAWA issues or concerns during the housing application process, please contact
ONE of these representatives:

   HPD Marketed Units: HPD Applicant Helpline, 212-863-7990

   HDC Marketed Units: HDC Compliance Helpline, 212-227-6411



For help regarding an abusive relationship, you can call NYC Domestic Violence Hotline at

1-800-621-4673. Additional New York City resources for survivors of intimate partner violence include the
Family Justice Centers, listed above under “Protections for Applicants.”



Applicants who are or have been victims of stalking and are seeking help may visit the National Center for
Victims of Crime’s Stalking Resource Center at

www.victimsofcrime.org/our-programs/stalking-resource-center.



For help regarding sexual assault, you may contact the NYC Alliance Against Sexual Assault:

212-229-0345 or Rape Abuse and Incest National Network (RAINN) at 1-800-656-4673.

<span style="line-height:115%;font-family:'Calibri'
